        Case 2:13-cr-00151-EEF-DEK Document 882 Filed 05/14/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                     CRIMINAL ACTION

VERSUS                                                                       NO. 13-151

DENNIS C. MORGAN                                                             SECTION "L"


                                     ORDER & REASONS

         Pending before the Court is Petitioner Dennis Morgan’s motion for early termination of

supervised release. R. Doc. 874. The motion is opposed. R. Doc. 881. Having considered the

parties’ arguments and the applicable law, the Court now rules as follows.

   I.           BACKGROUND

         On May 28, 2015, Dennis Morgan appeared before the Court and pleaded guilty to Count

1 of a Second Superseding Indictment charging him with conspiracy to distribute and possess

with intent to distribute 280 grams or more of a mixture or substance containing a detectable

amount of cocaine base in violation of Title 21, United States Code sections 846, 841(a)(1) and

841(b)(1)(A). R. Doc. 475. On February 4, 2020, Mr. Morgan was sentenced to sixty-three

months in the custody of the Bureau of Prisons, to be followed by a three-year term of supervised

release. R. Docs. 685, 868. A $100 special assessment fee was also imposed. R. Doc. 685 at 5.

   II.          PENDING MOTION

         In the instant motion, Mr. Morgan seeks early termination of his previously imposed term

of supervised release. R. Doc. 874. He argues that early termination is warranted because he has

“not been re-arrested for any crime, has paid his special assessment, has refrained from any

criminal conduct, including any conduct related to the basis of the indictment, and has

cooperated fully with the United States Probation Office in all manner[s] required of him.” R.

                                                1
      Case 2:13-cr-00151-EEF-DEK Document 882 Filed 05/14/20 Page 2 of 3



Doc. 874 at 3. Additionally, Mr. Morgan stresses that while incarcerated, he earned his GED and

CDL certification. R. Doc. 874 at 3. Since his release, Mr. Morgan has obtained employment by

Lab Logistics as a driver and organized and registered a business, Bayou Kajun Transportation,

LLC. R. Doc. 847 at 3. Specifically, Mr. Morgan seeks early termination of supervised release

because he was recently denied a Transportation Worker Identification Card by the TSA,

allegedly at least in part due to his prior conviction, and he hopes that early termination “may

help reverse this decision on appeal.” R. Doc. 874 at 3.

           The government opposes the motion, citing Mr. Morgan’s “history of ties to gang

activity” and U.S. Probation’s recommendation that the full term of supervised release be served

“to ensure that [Mr. Morgan] receives the maximum supervision prior to completion of his

sentence.” R. Doc. 881 at 1.

    III.          LAW & DISCUSSION

           After considering the factors set forth in 18 U.S.C. § 3553(a), a court may “terminate a

term of supervised release and discharge the defendant released at any time after the expiration

of one year of supervised release . . . if it is satisfied that such action is warranted by the conduct

of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). Among the factors

which a court must weigh are the nature of the offense, the history and characteristics of the

defendant, the need for the sentence to reflect the seriousness of the offense and to deter criminal

activity, the need to protect the public, the importance of rehabilitating the defendant, and the

kinds of sentences and sentencing ranges available. See 18 U.S.C. § 3553(a). A district court has

broad discretion in determining whether early termination of supervised release is appropriate.

United States v. Jeanes, 150 F.3d 483, 484 (5th Cir. 1998).

           The Court finds that termination of supervised release is warranted here. Mr. Morgan has

fully served his period of incarceration and been compliant with the terms and conditions of


                                                  2
      Case 2:13-cr-00151-EEF-DEK Document 882 Filed 05/14/20 Page 3 of 3



supervised release for over two years and has less than a year remaining. His offense of

conviction, while serious, did not carry with it an exorbitantly long term of incarceration. Mr.

Morgan contends he has never had a supervision violation and requires only intermittent contact

with his probation officer, and the government has not refuted these assertions. Since his release

from incarceration, Mr. Morgan has been consistently employed, maintains his own residence,

and taken substantial steps towards organizing a new business venture, showing great

commitment to bettering the quality of his life and becoming a productive member of society.

Further, he has specifically explained how early termination of his supervised release term may

aid him in obtaining a particular credential necessary for the development of his business. The

Court concludes that terminating Mr. Morgan’s term of supervised release is warranted in the

interest of justice, especially if it can have any bearing on his ability to operate his business.

    IV.      CONCLUSION

          It is ordered that Mr. Morgan’s motion for early termination of supervised release, R.

Doc. 874, is GRANTED, and his term of supervised release is hereby TERMINATED.

          New Orleans, Louisiana this 14th day of May, 2020.




                                                                     ________________________
                                                                            Eldon E. Fallon
                                                                      United States District Judge




                                                   3
